Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. 102018000008561, filed in (Italian republic) on 09/09/2019, has been made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 in line 4 cites a power node to receive electrical power, and in line 8 cites a power node coupled to the power node of the sensor. It is not clear which power node, “the power node” in lines 9 and 11 are referring to rendering the claim indefinite.

Remaining claims 13-15 are rejected because of their dependency to claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific 
Claims 1-3, 5-10, 12-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIKAWA et al., (JP-07311170-A, prior art of record).
Regarding claim 1, YOSHIKAWA in figs.1-17 discloses a method, comprising: applying heat by a heater (figs.1, 6: heater 52, heater control 38, e.g.,¶0015,¶0019,¶0028,¶0036) to a metal oxide sensing element (fig.6 56,¶0016) of a gas sensor (4, at least ¶0001,¶0005,¶0016); varying the heat (e.g. ¶0003 and ¶0005-¶0006 periodic temperature changes and changes; changes in temperature of gas sensor depends on gas and heater,¶0028) applied by said heater(52) to said metal oxide sensing element (56 and converter converts the output VRL to the load resistance 10) for at least a time interval (e.g. ¶0006- periodically changes of temperature or factors obtained from the gas sensor resistance sampled at multiple time points or e.g.,¶0028); measuring at least an electrical resistance (10, and e.g.,¶0006-samples the change in gas sensor resistance due to the temperature change to detect gas and ¶0029 and figs.10-13) of said metal oxide sensing element (56/10) of the gas sensor (4) versus said variation of the heat( e.g.,¶0006- temperature change and e.g.,¶0028) applied to the metal oxide sensing element(56/10) for a time interval (e.g., ¶0006,¶0028-multiple time points), the measuring including measuring a further sensor parameter (e.g., fig.8 and ¶0029-¶0030- m4/m1) versus the variation of said electrical resistance (e.g., fig.8 and ¶0029-¶0030-m3 relevant to resistance in different temperatures) of said metal oxide sensing element(56/10) and said variation of the heat (fig.8 and ¶0029-¶0030- m2 is relevant to temperature or heat variations) applied to the metal oxide sensing element (56/10) to obtain a trajectory (orbits in fig.4 and e.g.,¶0006,¶0025) in three dimensions (fig.4, based on m2-m4) corresponding to variation of said sensor resistance (e.g., m3), variation of said heat (e.g.,m2), and variation of said further sensor parameter(fig.8 and ¶0029-¶0030- m4/m1); and comparing said measurement of at least the electrical resistance (figs.10-13 that are used to obtain figures 14-
Regarding claim 2, YOSHIKAWA further discloses the sensor parameter (m4/m1) is proportional to a gas concentration (fig.16).
Regarding claim 3, YOSHIKAWA further discloses measuring to obtain the trajectory (orbit) in three dimensions (fig.4) comprises: acquiring as said further sensor parameter (m4/m1- ¶0018) a value of the electrical resistance before said time interval during which said variation of the heat is applied (e.g., ¶0028- the data number in time 0 represents the sensor resistance immediately before the start of heating)to said metal oxide sensing element(56);; and  during said time interval , measuring the electrical resistance (m3) versus a variation of a heating current applied to the heater (m2).
Regarding claim 5, YOSHIKAWA further discloses said set of reference three-dimensional objects are obtained by a previous characterization phase comprising measuring the electrical resistance of the gas sensor at different levels of concentration at selected 
Regarding claim 6, YOSHIKAWA further discloses said comparing said trajectory in three dimensions to the set of reference three-dimensional objects comprises recognizing said trajectory on a surface of one of the three-dimensional objects in the set of reference three- dimensional objects. (e.g., ¶0006, ¶0008-¶0009, ¶0017 ¶0018, information for plurality of gas types and different concentrations stored in a memory as reference before detection of unknown gas, figs.14-17 and ¶0033 ¶0034 emphasizes on three dimension object and using parameters m1-m4).
Regarding claim 7, YOSHIKAWA further discloses comparing said trajectory comprises comparing said trajectory through at least one of statistical methods, an expert system, or an Artificial Neural Network (¶0011, ¶0035). 
Regarding claim 8, YOSHIKAWA further discloses measuring a gas sensor resistance; measuring a variation in time of said gas sensor resistance; and when a variation in time of said gas sensor resistance identifies a transient phase and a subsequent new stationary phase representative of a change in gas concentration, performing at least measuring said trajectory and comparing said trajectory in three dimensions to the set of reference three-dimensional objects (¶0006¶0008¶0012 ¶0017 ¶0018, ¶0014 and fig.7¶0033 ¶0034 emphasizes on three dimension object and using parameters m1-m4).
Regarding claim 9, YOSHIKAWA further discloses further comprising checking if the variation of the sensor resistance in the subsequent new stationary phase with respect to the previous stationary phase is greater than a given value (¶0006, ¶0008, ¶0012, and ¶0017-¶0018).  
Regarding claim 10, YOSHIKAWA further discloses once a target gas is recognized, controlling an actuation system based on the recognized target gas (for example displaying the 
Regarding claim 12, YOSHIKAWA in figs.1-17 discloses a device (2,4,6), comprising: a sensor (4) the sensor including a sensing element fig.6 44,56) configured to produce a sensing signal indicative of sensed entity (e.g.,¶0020) and including a power node (38/6/ at which power provided to 38) to receive electrical power (6), e.g.,0028); and a circuit (2) including: an input node (20) coupled to the sensor (4) to receive the sensing signal (e.g.,¶0020); a power node (52) coupled to the power node of the sensor (4); and processing circuitry (2) coupled to the input node (20) and the power node (52), the processing circuitry (2) configured to: apply current to the power node (52) to generate heat that is applied to the sensing element (44/56); vary the current to control the heat applied to the sensing element (44/56), the current being varied for a first time (m3- before heating); measure an electrical resistance (R, e.g. figs.9-12) of the sensing element (44/56) as a function of the variation of the heat applied to the sensing element (56) for a second time interval (m2 in different time steps such as fig.14), where a further sensor parameter (m4/m1) as a function of the variation of said electrical resistance (¶0029, eq.1) is measured as a function of said variation of the heat applied to the sensing element (56) to obtain a trajectory (orbit) in three dimensions (fig.4) corresponding to variation of said sensor resistance (R,m3), variation of said heat (e.g.,¶0006), and variation of said further sensor parameter (m4/m1); compare said measurement of the electrical resistance(R/56) as a function of said variation of the heat applied to the sensing element (44/56) to a set of corresponding reference measurements associated with a plurality of different target gases (FIGS.9-11), and to compare said trajectory in three dimensions (FIG.4) to a set of reference three-dimensional objects represented according to three dimensions corresponding to variation of said sensor resistance, variation of said heat, and variation of said further sensor parameter (e.g.,¶0006- information for plurality of gas types and different concentrations stored in a 
Regarding claim 13, YOSHIKAWA further discloses said further sensor parameter (m4/m1 also ¶0018, ¶0033-¶0034) is proportional a concentration of a gas in which the sensor is present (fig.16).  
Regarding claim 15, YOSHIKAWA further discloses wherein the processing circuit is configured to execute an Artificial Neural Network (¶0011, ¶0035).  `
Regarding claim 16, YOSHIKAWA in figs.1-17 discloses a computer program product, loadable in the memory (26) of processing circuitry (2), the computer program product including software code portions which, when the computer program product is executed on the processing circuitry, cause the processing circuitry to carry out the operations of. applying heat by a heater to a metal oxide sensing element of a gas sensor (4); varying the heat applied by said heater to said metal oxide sensing element (44,56) for at least a time interval; measuring at least an electrical resistance (R,m2) of said metal oxide sensing element(44,56) of the gas sensor (4) versus said variation of the heat applied to the metal oxide sensing element(44,56) for a time interval (e.g.,fig.8), the measuring including measuring a further sensor parameter (m4) versus the variation of said electrical resistance (R,m2) of said metal oxide sensing element(44,56) and said variation of the heat applied (m2) to the metal oxide sensing element(44,56) to obtain a trajectory in three dimensions (fig.4) corresponding to variation of said sensor resistance (R,m2), variation of said heat (m3), and variation of said further sensor parameter (m4/m1); and comparing said measurement of at least the electrical resistance of said metal oxide sensing element(44,56) versus said variation of the heat applied to the metal oxide sensing element(44,56) to a set of corresponding reference measurements associated with a plurality of different target gases, wherein said comparing operation includes comparing said trajectory in three dimensions to a set of reference three-dimensional objects represented according to the same three dimensions corresponding to variation of said sensor resistance, 
Regarding claim 17, YOSHIKAWA further discloses, wherein said further sensor parameter (m4/m1, ¶0018) is proportional to a gas concentration in which the gas senor is immersed (fig.16).  
Regarding claim 18, YOSHIKAWA further discloses wherein the computer program product further includes software code portions which, when the computer program product is executed on the processing circuitry, cause the processing circuitry (microcomputer 2) to carry out the measuring to obtain the trajectory in three dimensions (fig.4) by performing the operations of: acquiring as said further sensor parameter (m4/m1) a value of the electrical resistance(eq.1 ¶0029) before said time interval during which said variation of the heat is applied to said metal oxide sensing element (56); and during said time interval (¶0016,¶0028), measuring the electrical resistance versus a variation of a heating current applied to the heater (52).  
Additionally/alternatively, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III (“Automating A Manual Activity”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA In view of CHRIMES et al. (US 20200292480 A1, “CHRIMES”).
Regarding claim 4, YOSHIKAWA further discloses the heat in said time interval includes but fails to explicitly disclose a sinusoidal modulation of the heat.
CHRIMES in ¶0119 teaches a sinusoidal modulation of the heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of YOSHIKAWA and CHRIMES to sinusoidal modulation of the heat. One of ordinary skill in the art would know heating element can be modulated using a voltage pulse, which may be in the form of a sinusoid, a ramp; or a series of voltage pulses, which may be in the form of a sinusoidal wave or pseudo-random noise (CHRIMES- ¶0119). 
Regarding claim 14, YOSHIKAWA further discloses wherein the processing circuit is further configured to modulate the heat applied to the sensing element, but fails to disclose sinusoidally modulate the heat applied to the sensing element.    
CHRIMES in ¶0119 teaches a sinusoidal modulation of the heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of YOSHIKAWA and CHRIMES to sinusoidal modulation of the heat. One of ordinary skill in the art would know heating element can be modulated using a voltage pulse, which may be in the form of a sinusoid, a ramp; or a series of voltage pulses, which may be in the form of a sinusoidal wave or pseudo-random noise (CHRIMES- ¶0119). 
Regarding claim 19, YOSHIKAWA further discloses wherein the computer program product further includes software code portions which, when the computer program product is executed on the processing circuitry (2), cause the processing circuitry to carry out varying the heat applied (by heater 52) by said heater to said metal oxide sensing element (56/10) for at least a time interval (e.g., ¶0006, ¶0028-multiple time points) but fails to disclose by sinusoidally modulating the heat.  
CHRIMES in ¶0119 teaches a sinusoidal modulation of the heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of YOSHIKAWA and CHRIMES to sinusoidal modulation of the heat. One of ordinary skill in the art would know heating element can be modulated using a voltage pulse, which may be in the form of a sinusoid, a ramp; or a series of voltage pulses, which may be in the form of a sinusoidal wave or pseudo-random noise (CHRIMES- ¶0119). 
Additionally/alternatively, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not .
Claims 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA In view of “Sears”: Sears, W. M., et al. "Selective thermally cycled gas sensing using fast Fourier-transform techniques." Sensors and Actuators B: Chemical 2.4 (1990): 283-289.
Regarding claim 11, YOSHIKAWA fails to explicitly disclose driving the gas sensor in order to make the gas sensor be more sensitive to the recognized gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized gas.
Sears teaches in p334, 2nd paragraph, p335 first paragraph at least one of: driving the gas sensor in order to make the gas sensor be more sensitive to the recognized gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized gas .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings YOSHIKAWA and Sears to driving the gas sensor in order to make the gas sensor be more sensitive to the recognized gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized gas. One of ordinary skill in the art would have been motivated to make this modification in order to use efficiently the sensor based on the target gas component.


Regarding claim 20, YOSHIKAWA fails to explicitly disclose the processing circuitry (2), cause the processing circuitry to carry out: driving the gas sensor to make the gas sensor more sensitive to a recognized gas; or driving the gas sensor to make the gas sensor less sensitive to the recognized gas.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings YOSHIKAWA and Sears to driving the gas sensor in order to make the gas sensor be more sensitive to the recognized gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized gas. One of ordinary skill in the art would have been motivated to make this modification in order to use efficiently the sensor based on the target gas component.
Additionally/alternatively, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III (“Automating A Manual Activity”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856